United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, Halsey, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1809
Issued: January 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 1, 2015 appellant filed a timely appeal from a July 17, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on May 26, 2015.
FACTUAL HISTORY
On May 28, 2015 appellant, then a 21-year-old biological technician, filed an
occupational disease claim (Form CA-2) alleging that at approximately 9:30 a.m. on May 26,

1

5 U.S.C. § 8101 et seq.

2015 she was exposed to a pest repellent being sprayed in an adjacent field, field five, and while
she was weeding in field six with five coworkers. She did not stop work.
In letters dated June 8, 2015, OWCP informed appellant of the evidence needed to
support her claim and asked the employing establishment to describe her work duties and
exposure.
The five coworkers who were weeding in field six on May 26, 2015 provided statements.
Each indicated that they were told spraying would be done in the adjacent field and if they
smelled anything to leave. Each maintained that they did not smell anything and that the wind
was blowing away from them. Jason Coffman, a coworker, advised that on May 26, 2015 he
sprayed field five with Spotrete,2 beginning at approximately 9:45 a.m.
Richard Gilbert, nursery manager and appellant’s supervisor, provided a statement on
June 16, 2015. He advised that appellant was weeding in field six with five other nursery
employees at the time of the claimed exposure, which occurred for approximately 30 minutes
and only once. Mr. Gilbert maintained that all standard operating procedures were followed, and
noted that appellant did not report to the coworkers that she smelled anything and did not leave
the field. He did note that it was possible that she was exposed to the fungicide.
In a June 17, 2015 statement, appellant related that on May 26, 2015 as soon as she
smelled the spraying from the adjacent field, she instantly got a headache and started to feel
dizzy, and that, after lunch her eyes were itchy, that she felt nauseated, and the headache
continued. She indicated that she worked the entire day, and awoke with a headache the next
day, with sneezing, a scratchy throat, eye irritation, and occasional dizziness. When appellant
went to work, she reported her symptoms to her supervisor. She began working in the office that
day and did no outside work. Appellant related that on May 28, 2015 she felt fine until she
reported to work, when a headache began, that she was nauseated after lunch, and had continued
dizziness. She reported that on May 29, 2015 she again awakened with a headache, sneezing,
and a scratchy throat, and that she and her supervisor went to see the doctor that day. Appellant
maintained that all her symptoms were caused by exposure to Spotrete for approximately 30
minutes on May 26, 2015 and that she continued to have headaches, sneezing, and a scratchy
throat. She attached a diary of events and symptoms dated May 26 to June 1, 2015, when she
stated that she was much better with no symptoms.
In a May 29, 2015 report, Dr. Shawn S. Lawrence, a Board-certified family physician,
noted appellant’s report that she was exposed to a fungicide at work on May 26, 2015 when an
adjoining field was sprayed. She described appellant’s symptoms of immediate headache,
dizziness, and slight nausea after eating. Dr. Lawrence noted a history of migraine headaches
and significant allergies. Following physical examination, she diagnosed allergic rhinitis,
chemical exposure, and migraine headache. Dr. Lawrence reported that appellant looked “ok”
that day and opined that her symptoms were from untreated allergies and migraine headache.
She prescribed symptomatic treatment. On June 22, 2015 Katrina White, a physician assistant
and associate of Dr. Lawrence, advised that appellant could return to work on May 29, 2015.
2

Spotrete is a turf fungicide animal repellant.

2

By decision dated July 17, 2015, OWCP found that the claimed exposure was
established, but denied the claim because the medical evidence was insufficient to establish that
a medical condition was causally related to the work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations define a traumatic injury as a condition of the body caused by a
specific event or incident or series of events or incidents within a single workday or shift.4 To
determine whether an employee sustained a traumatic injury in the performance of duty, OWCP
must determine whether “fact of injury” is established. First, an employee has the burden of
demonstrating the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence. Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish a causal
relationship between the employment incident and the alleged disability and/or condition for
which compensation is claimed. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.5
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”6 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

5

Supra note 3.

6

20 C.F.R. § 10.5(ee).

7

Roy L. Humphrey, 57 ECAB 238 (2005).

3

Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board initially notes that, although appellant filed an occupational disease claim, this
case is for a traumatic injury. As noted above, OWCP regulations define a traumatic injury as a
condition of the body caused by a specific event or incident or series of events or incidents
within a single workday or shift.11 The exposure in the instant case occurred during a 30-minute
period on one day, May 26, 2015. It is thus clearly a traumatic injury claim and the claim will be
evaluated as such.
OWCP accepted that appellant was exposed to a fungicide on May 26, 2015 while in the
performance of duty. It denied her claim, however, because it found that she had not met her
burden of proof to establish a causal relationship between the employment exposure and a
medical condition. The Board finds that the medical evidence of record is insufficient to
establish that appellant sustained an injury causally related to the May 26, 2015 employment
exposure.
The only medical report of record from a physician is the May 29, 2015 report in which
Dr. Lawrence described the work exposure, appellant’s symptoms, and physical examination
findings. Dr. Lawrence advised that appellant “seemed okay” that day and opined that her
symptoms were from untreated allergies and migraine headache. Her associate, Ms. White,
advised that appellant could return to work that day.12
Dr. Lawrence’s report does not support that the employment exposure on May 26, 2015
caused an injury. Thus, the medical evidence does not establish that appellant’s condition was
causally related to the employment exposure.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Supra note 4.

12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in section 8102(2) of FECA. 5 U.S.C. § 8102(2); see
R.M., 59 ECAB 690 (2008). Reports from a physician assistant are not considered medical evidence as a physician
assistant is not considered a physician under FECA. Ricky S. Storms, 52 ECAB 349 (2001).

4

To support a claim for compensation, the physician should offer a medically sound
explanation of how the claimed work event caused or aggravated the claimed condition.13 No
physician did so in this case. Appellant, therefore, did not meet her burden of proof to establish
an injury in the performance of duty on May 26, 2015.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on May 26, 2015.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

D.D., Docket No. 13-1517 (issued April 14, 2014).

14

W.L., Docket No. 13-1727 (issued February 4, 2014).

5

